Case 2:19-cvj

      

2009 Pocument 2-4 Filed 12/09/Ssi

IMMIGRATION COURT
1623 EAST J STREET, SUITE 3
TACOMA, WA 98421

In the Matter of: Case No: A201-602-048

PAATEL, TUSHAR BHARATBHAI
IN: CREDIBLE FEAR REVIEW PROCEEDINGS

 

Respondent

ORDER OF THE IMMIGRATION JUDGE

On Sep 24, 2019 at 09:30 A.M. a review of the DHS Credible Fe Setermination
was held in the matter noted above. Testimony [ ] was [ was not

taken regarding the background of the Applicant and the Applicant's fear

of returning to his/her country of origin or last habitual residence.

After consideration of the evidence, the Court finds that the Applicant
[ J] has [ has not established a significant possibility that he/she
would be persecuted on the basis of his/her race, religion, nationality,
membership in a particular social group, or because of his/her political
opinion.

The Court further finds that the Applicant [ ] has [ has not
established a significant possibility that he/she would be intentionally
subjected to serious physical or mental harm inflicted by, or at the

instigation of, or with the consent or acquiescence of, a government official
or other person acting in an official capacity.

ORDER: It is hereby ordered that the decision of the immigration officer is:

a attizmed, and the case is returned to the DHS for removal of the
alien.

{ ] Vacated.

This is a final order. There is no appeal available.

DONE and ORDERED this 24 day of September, 2019.

(ph fit

CHARLES NEIL FLOYD”
Immigration Judge

™,

XY

Lak

 

 

-™s —s
CERTIFICATE OF SERVICE oo vj La
THIS DOCUMENT WAS SERVED BY: MAIL (M) PERSONAL/ SERVICE (P) a
TO: {[ ] ALIEN [ ] ALIEN c/o Custodial Officer xy ] a T/REP A) DHS
DATE: CP—-P(p. 7S BY: COURT STAFF eS
Attachments: { ‘) EOIR-33 [ ] EOIR-28 [ ] Legal ee List [ ] Other

 

U2

 

 
